     Case 2:14-cv-00175-TOR      ECF No. 415     filed 05/03/19   PageID.9941 Page 1 of 4




 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    LAURA ZAMORA JORDAN, as her
      separate estate, and on behalf of others      NO. 2:14-CV-0175-TOR
 8    similarly situated,
                                                    ORDER AMENDING FINAL
 9                               Plaintiff,         APPROVAL OF CLASS ACTION
                                                    SETTLEMENT
10           v.

11    NATIONSTAR MORTGAGE, LLC, a
      Delaware limited liability company,
12
                                 Defendant,
13
            and
14
      FEDERAL HOUSING FINANCE
15    AGENCY,

16                              Intervenor.
17         BEFORE THE COURT is Chapter 7 Trustee Terrence J. Donahue’s

18   ratification and request for payment of the settlement awards for bankruptcy class

19   members John David Pearce and Tamara Lynnmarie Annas. ECF No. 414. The

20   Court liberally construes this notice as seeking relief under Fed. R. Civ. P. 60 and


        ORDER AMENDING FINAL APPROVAL OF CLASS ACTION
        SETTLEMENT ~ 1
     Case 2:14-cv-00175-TOR      ECF No. 415    filed 05/03/19    PageID.9942 Page 2 of 4




 1   its retained jurisdiction to effectuate the settlement. The Court’s “Order Granting

 2   Final Approval of Class Action Settlement and Granting Motion for Award of

 3   Attorneys’ Fees, Costs and Service Award” filed yesterday at ECF No. 412 is

 4   AMENDED as follows:

 5   Page 14: The bankruptcy trustees only sought payment of the settlement proceeds

 6            into the bankruptcy proceedings for eleven (11) thirteen (13) other class

 7            members’ that are listed below. Accordingly, the Court directs that all

 8            remaining settlement awards for the bankruptcy class members in

 9            categories E, F, and G, be sent directly to the debtors as these awards have

10            not been timely claimed by the trustees.

11   Page 31-32, paragraph 11:

12            The Settlement Administrator shall pay the following bankruptcy trustees

13            the final calculated settlement amounts for administration and disbursal in

14            bankruptcy court with respect to the following class members:

15       BANKRUPTCY TRUSTEE             CLASS MEMBER             CASE NO.      EST.
                                                                             AMOUNT
16
       Kathryn A. Ellis                 Scott Huntington         09-48196   $10,142.51
17     5506 6th Ave. S., Suite 207
       Seattle, WA 98108
18
       Dennis Lee Burman               Dawna D. Grenell          14-16158   $19,405.82
19     P.O. Box 1620                    (and Mark D.
       Marysville, WA 98270                Grenell)
20


        ORDER AMENDING FINAL APPROVAL OF CLASS ACTION
        SETTLEMENT ~ 2
     Case 2:14-cv-00175-TOR    ECF No. 415   filed 05/03/19   PageID.9943 Page 3 of 4




 1    Dennis Lee Burman            Douglas P. Schwartz        16-12104   $28,032.32
      P.O. Box 1620
 2    Marysville, WA 98270
 3    Edmund Wood                  Paul D. Nguyen (and        10-15805   $10,876.40
      303 N. 67th Street             Hong Thi Tran)
 4    Seattle, WA 98103-5209
      Edmund Wood                   Joshua L. Witherell       11-15318   $13,954.25
 5    303 N. 67th Street
      Seattle, WA 98103-5209
 6
      Michael P. Klein                Marya Noyes             14-18298   $30,813.52
 7    330 Madison Ave. S., Suite
      110
 8    Bainbridge Island, WA
      98110
 9    Nancy L. James                  Travis William          14-17258   $14,438.07
      15008 – 63rd Drive SE               Griffin
10    Snohomish, WA 98296
      Mark D. Waldron                   Jodi Asbun            14-45025   $17,395.25
11    6711 Regents Blvd. W.,
      Suite B,
12    Tacoma, WA 98466
      Mark D. Waldron               Ismail Arslangiray        11-42290   $10,874.95
13    6711 Regents Blvd. W.,
      Suite B,
14    Tacoma, WA 98466
      Mark D. Waldron                   John Troy             14-42531   $22,560.29
15    6711 Regents Blvd. W.,
      Suite B,
16    Tacoma, WA 98466
      Mark D. Waldron                Karen Woodsum            14-40749   $18,366.85
17    6711 Regents Blvd. W.,
      Suite B,
18    Tacoma, WA 98466
      Terrence J. Donahue              John Pearce            16-43728   $16,579.37
19    1201 Pacific Ave.,
      Ste. 1200
20    Tacoma, WA 98402


       ORDER AMENDING FINAL APPROVAL OF CLASS ACTION
       SETTLEMENT ~ 3
     Case 2:14-cv-00175-TOR     ECF No. 415   filed 05/03/19   PageID.9944 Page 4 of 4




 1     Terrence J. Donahue              Tamara Annas           14-46309   $22,938.59
       1201 Pacific Ave.,
 2     Ste. 1200
       Tacoma, WA 98402
 3

 4         The District Court Executive is directed to enter this Amended Order and

 5   provide copies to counsel. No amended Judgment will be filed in this closed case.

 6         DATED May 3, 2019.

 7

 8                                  THOMAS O. RICE
                             Chief United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20


        ORDER AMENDING FINAL APPROVAL OF CLASS ACTION
        SETTLEMENT ~ 4
